Citation Nr: 0406657	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  00-09 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for low 
back disability.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
cervical spine disability.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for anxiety disorder.  

5.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from February 1955 to June 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  With the 
assistance of his representative, the veteran testified 
before the undersigned at a hearing held at the RO in 
September 2003.  

In this decision, the Board will decide the matter of whether 
new and material evidence has been presented to reopen claims 
of entitlement to service connection for low back disability 
and cervical spine disability.  Thereafter, the Board will 
remand the back and cervical spine disability claims for 
development and de novo adjudication.  It will also address 
the issues of entitlement to service connection for tinnitus, 
an anxiety disorder and sinusitis in the remand that follows 
this decision.  

That portion of the appeal that is REMANDED to the RO will be 
REMANDED via the Appeals Management Center in Washington, 
D.C.  VA will notify you if further action is required on 
your part.  

In February 2004, the veteran submitted to the Board a VA 
Form 21-4132, Authorization and Consent to Release 
Information to VA, indicating that he had received treatment 
or evaluation for his service-connected hearing loss at 
Beltone in Arlington, Texas, in January 2004.  It is not 
clear whether the veteran is seeking an increased rating for 
his service-connected hearing loss.  The RO should clarify 
this matter and take action as appropriate.  

In a May 1998 rating decision, with which the veteran filed a 
notice of disagreement and perfected an appeal, the RO 
determined that new and material evidence had not been 
presented to reopen previously denied claims of service 
connection for degenerative arthritis of the lumbar and 
cervical spine.  The Board notes that in its February 2000 
statement of the case the RO treated the service connection 
claim for degenerative arthritis of the lumbar spine as 
reopened and denied the claim as not well grounded.  In its 
September 2002 statement of the case on degenerative 
arthritis of the cervical spine, the RO said that the claim 
was reopened and denied it on the merits.  It continued its 
denial of the cervical spine disability claim in supplemental 
statements of the case dated in February 2003 and June 2003 
saying that new and material evidence had not been received.  
In December 2002 and June 2003 supplemental statements of the 
case, the RO denied service connection for a low back 
condition on the merits, based on a de novo review of the 
record.  

Notwithstanding the disposition by the RO of the service 
connection claims for low back disability and degenerative 
arthritis of the cervical spine, the Board is precluded from 
considering the substantive merits of the claims in the 
absence of its own finding that new and material evidence has 
been submitted that serves to reopen the claims.  It is now 
well-settled law that the submission of new and material 
evidence by a claimant to reopen a claim previously denied by 
the Board is a jurisdictional matter prerequisite to the 
reexamination of the claim by the RO and the Board.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  


FINDINGS OF FACT

1.  In a decision dated in November 1989, the Board denied 
entitlement to service connection for neck disability and 
back disability; it concluded: a chronic disability of the 
cervical spine region, including arthritis and degenerative 
disc disease; a chronic thoracic region disability, including 
strain and scoliosis; and/or a chronic lumbosacral region 
disability, including arthritis and degenerative disc 
disease, were not incurred or aggravated during active 
service and that chronic arthritis of the spine could not be 
presumed to have been incurred during such service.  

2.  Evidence added to the record since the November 1989 
decision is not cumulative of evidence previously of record, 
bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claims of 
entitlement to service connection for low back disability and 
service connection for degenerative arthritis of the cervical 
spine.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for 
degenerative arthritis of the cervical spine.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
low back disability and degenerative arthritis of the 
cervical spine.  

Law and regulations

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues before the Board arose from claims filed by 
the veteran well before November 2000.  Nothing in the VCAA 
is to be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A § 5103A(f) (West 2002).  

Regulatory amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Amendments to 38 C.F.R. 
§ 3.156(a) revise the standard for new and material evidence, 
but those amendments apply only to claims to reopen received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001).  Since the claims decided here were received 
before that date, 38 C.F.R. § 3.156(a) as it was in effect 
before that date is applicable.  


 (i.) Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter 
from VA to claimant describing evidence potentially helpful 
to claimant but not mentioning who is responsible for 
obtaining such evidence did not meet standard erected by 
VCAA).  

The Board believes that with respect to the issues before the 
Board, which involve the matter of submission of new and 
material evidence, the notice provisions of the VCAA are 
still applicable.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 38 
U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. 
§ 3.159(b), as amended, which pertain to VA's duty to notify 
a claimant who had submitted a complete or substantially 
complete application, apply to those claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice and assistance of the 
VCAA have been satisfied with respect to the issues decided 
here.  The Board observes that in an October 2001 letter, the 
RO notified the veteran that to establish service connection 
for a disability he should submit or identify evidence 
showing his condition began or was made worse during service 
or was caused by an event in service, evidence that he 
currently has a disability and evidence of a relationship 
between his current disability and an injury, disease or 
event in service.  The RO told the veteran it would attempt 
to obtain evidence he identified and for which he provided 
release authority, including private medical records, and 
that it would request supporting records in the custody of 
Federal agencies provided he informed VA of the whereabouts 
and existence of any such records, if known.  The RO also 
notified the veteran that it would attempt to obtain VA 
treatment records if he identified the location of the 
medical center and the date of treatment.  Further, in a 
letter dated in April 2003, the RO provided the veteran with 
notice of the definition of new evidence and material 
evidence necessary to reopen a previously denied claim.  In 
view of the Board's favorable decision herein reopening the 
claims, it finds that VA's statutory duty to notify the 
veteran has been satisfied adequately.  

(ii.) Duty to assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  Assistance 
includes providing a medical examination or obtaining a 
medical opinion when necessary to decide a claim, but that 
requirement applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(iii).  As has been discussed, the issue on 
appeal involves the matter of whether a previously denied 
claim may be reopened.  This is a jurisdictional question for 
the Board.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 
83 F.3d 1380 (Fed. Circ.  1996); Butler v. Brown, 9 Vet. App. 
167 (1996).  The Board notes that the RO has assisted the 
veteran by obtaining VA treatment records and did in fact 
provide a VA examination in November 2001.  The veteran has 
submitted medical records and opinions and testified before 
the undersigned at a hearing at the RO in September 2003.  

Based on the foregoing, the Board is satisfied that the 
veteran has received adequate notice and that relevant data 
is of record that allows reopening of the claims.  

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  For certain chronic disorders, such 
as arthritis, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

In general, Board decisions that are unappealed become final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2003).  A final decision cannot be reopened unless new and 
material evidence is presented.  Pursuant to 38 U.S.C.A. 
§ 5108 (West 2002), VA must reopen a finally disallowed claim 
when new and material evidence is presented or secured with 
respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).  Evidence presented since the last final denial on 
any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

As relevant in this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Background and analysis

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided on the merits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  

The veteran's claims of entitlement to service connection for 
neck disability and back disability were previously finally 
denied in a November 1989 Board decision.  Evidence of record 
at that time included his service medical records, which show 
that in February 1975 the veteran was seen with complaints of 
a stiff neck and that on examination the muscles seemed 
tight.  An analgesic balm and aspirin were prescribed.  In 
March 1975, he complained of vertigo, acute frontal headaches 
and pain from C7 to the base of the skull.  He related vague 
symptoms of cervical neck pain.  He denied a past history of 
trauma.  On examination, there was slight vague pain on 
palpation of the C7 - T2 area.  On examination of the back, 
the veteran was able to touch his toes without difficulty.  
There was straight leg raising to 85 degrees, bilaterally, 
with tightness, posterior thighs.  The assessment was 
cervical pain with occasional bifrontal headaches, etiology 
undetermined.  The examiner said he suspected a 
muscular/tension component.  Medication was prescribed.  When 
he was seen a week later, the veteran's posterior cervical 
pain persisted with the use of medication.  It was reported 
that cursory physical examination was unremarkable.  The 
trainee physician's assistant who examined the veteran 
reportedly stated he reviewed X-rays of the cervical and 
thoracic spine with a physician and said they were negative 
for bony abnormality.  It was recommended that the veteran 
try Valium, and he was advised to return to the clinic as 
needed.  At the veteran's medical examination for release 
from active duty in June 1975, the physician evaluated the 
veteran's spine as normal.  

The record also included records dated in 1976, 1978 and 1979 
from the VA Medical Center (VAMC) in Cleveland, Ohio, which 
show no complaint, finding or diagnosis of a low back or 
cervical spine disability.  In addition, there were 
outpatient records from the United States Air Force Regional 
Hospital at Carswell Air Force Base dated from December 1986 
to January 1988.  In mid-December 1986, the veteran 
complained of back pain for the past 4 to 5 days, including 
bilateral muscle pain and pain with movement.  He denied any 
injury.  On examination, there was spasm in the area of the 
lower thoracic and lumbar spine.  There was mild pain with 
range of motion.  Straight leg raising was negative.  The 
assessment was back strain.  Medication was prescribed.  
Records from Chiropractic Associates indicated that the 
veteran had, in late December 1986 been evaluated as having 
cervical subluxation, cervical strain or sprain and cervico-
brachial syndrome.  Two days later, in late December 1986, 
the veteran went to the Carswell emergency room reporting 
that his low back pain had not improved with the medication.  
After the examination, the assessment was muscle spasm, and 
different medication and bed rest were prescribed.  The 
impression of a radiologist who evaluated X-rays of the 
lumbosacral spine taken at that time was mild L5-S1 
degenerative disc disease and mild to moderate osteoarthritic 
changes of the lower lumbar spine.  

Also before the Board were clinical records from A. O. 
Liselle, M.D.  Those records are dated from January 1987 to 
March 1987 and show that the veteran reported continued back 
pain despite the bed rest that had been prescribed.  He said 
he had been on the couch and that he had pain down low and at 
one place up higher.  He pointed to the lumbosacral area and 
D-10 on both sides.  Dr. Liselle noted that X-rays including 
D-10 revealed scoliosis and a broad transverse process 
articulating with the ilium on the left.  The impression was 
dorsal lumbar strain.  Medication was prescribed. The veteran 
returned reporting he was no better, and Dr. Liselle 
hospitalized him for 5 days in mid-January 1987 for a 
myelogram of the dorsal lumbar junction and bone san.  The 
myleogram showed a small central bulge at L4. X-rays in late 
January 1987 revealed arthritis at the dorsal-lumbar level, 
and there was still some tenderness in the area of D12 - L1.  
In early February 1987, there was tenderness to deep 
percussion at the D12 - L1 level.  The following week the 
veteran reported his back was still tender but not hurting. 
On examination there was no spasm, nor was there muscle spasm 
or pain when he was seen in approximately mid-March 1987.  
The veteran reported that sometimes he still had stiffness 
across the upper back.  

Other materials of record included an emergency room record 
dated in January 1988 showing the veteran was seen with 
complaints of left arm numbness and chest pain.  He gave a 
history of a slipped lumbar disc and many bone spurs on the 
spine.  A lumbosacral spine series taken at Carswell in 
January 1988 showed degenerative disc disease at L5-S1 and 
early degenerative changes throughout the lumbosacral spine.  
In a February 1988 letter, a neurologist, William B. McHugh, 
M.D., noted that the veteran had a several year history of 
neck pain but no arm pain.  He stated that in January 1988, 
the veteran had presented to an emergency room with severe 
left arm pain radiating from the neck into the arm and chest.  
Work-up had ruled out significant heart disease.  Dr. McHugh 
reported that after examination and an electrical study, the 
veteran appeared to have a cervical radiculopathy, probably 
C7 or 8.  In a February 1988 clinical record, Jerry F. 
Gurkoff, D.O., stated that the veteran gave a recent history 
of neck pain and left arm pain and numbness.  He noted that 
the veteran had a past history of recurrent back pains and 
backaches.  After examination and review of X-ray's, Dr. 
Gurkoff reported the diagnosis as cervical degenerative disc 
disease C5-6, left.  

In a letter dated in March 1988, Jeffrey D. Carter, D.O., 
reported that he had been treating the veteran for a cervical 
spine problem since the first of February 1988.  Clinical 
records show that in late March 1988, Dr. Carter stated that 
the veteran could return to work with lifting restrictions.  

At a VA examination in June 1988, the veteran gave a history 
of pain and discomfort in his neck and back for many years.  
After examination, the diagnosis was neck strain and low back 
strain.  VA X-rays showed disc space narrowing at C5-6 with 
spurring, and the impression was degenerative changes in the 
lower cervical spine.  X-rays of the lumbosacral spine showed 
mild degenerative spurring.  The radiologist said those 
findings were compatible with the veteran's age.  

In its November 1989 decision, the Board found that the 
veteran's back and neck problems that were shown during his 
active service were acute and transitory and resolved without 
residual disability.  The Board also found that neither 
arthritis nor any other chronic neck, back or spinal 
disability was present until several years after the 
veteran's separation from active service.  The Board 
concluded that a chronic cervical region disability, 
including arthritis and degenerative disc disease, a chronic 
thoracic region disability and/or a chronic lumbosacral 
region disability, including arthritis and degenerative disc 
disease, were not incurred or aggravated during active 
service and that chronic arthritis of the spine could not be 
presumed to have been incurred during active service.  

Evidence added to the record includes clinical records and 
letters from Dr. Gurkoff dated from March 1988 to October 
2003. The clinical records show the veteran saw Dr. Gurkoff 
intermittently during that period for neck and back pain.  He 
ordered an MRI of the lumbar spine, which was done in 
December 1991 and showed stenosis and disc changes, 
particularly at the L4-5 level.  In April 1996, he ordered an 
MRI of the cervical spine, which was done at The Center in 
Arlington, Texas, in April 1996.  It showed some cervical 
degenerative disc disease changes, and Dr. Gurkoff noted that 
herniation at C5-6 was more serious that at the other levels 
and that it was the longer standing degenerative change on 
plain films.  

Other evidence added to the record includes private 
examination reports and VA outpatient records showing 
treatment for back and neck complaints during the late 1990s.  
In a VA hospital summary pertaining to hospitalization for 
other reasons in January and February 1995 it was noted that 
the veteran had chronic back pain secondary to degenerative 
joint disease.  At a VA examination in November 2001, the 
veteran was diagnosed as having degenerative arthritis and 
degenerative disc disease of the cervical and lumbosacral 
spine.  The examiner noted that the veteran gave a history of 
having initially hurt his back in service while lifting heavy 
objects and lifting heavy chains on a ship.  The physician 
reviewed the veteran's medical records and said that the 
problems the veteran complained of in service were thought to 
be due to muscle strain of his back and were not thought to 
be related to the current diagnoses.  

In a letter dated in June 2001, Dr. Gurkoff stated that he 
had examined the veteran's service medical records concerning 
headaches and cervical neck pain and noted they showed 
largely symptomatic complaints without evidence of any 
identifiable active, ongoing process or pathology at that 
time.  Dr. Gurkoff said it was rather obvious that the 
episode in service would be related to later episodes in the 
same part of the body.  He said that one would presume that 
the veteran did not seek medical treatment for no particular 
reason.  Dr. Gurkoff said that the fact that it took a 
somewhat longer period to identify a problem was not 
inconsistent with typical findings with respect to the 
cervical spine.  In a letter dated in December 2002, Dr. 
Gurkoff made an almost identical statement and added that it 
was possible that this would have caused the degeneration of 
the veteran's cervical spine.  

Also added to the record was a November 2002 letter from Dr. 
Elizabeth Taylor of Crossroad Chiropractic.  In her letter, 
Dr. Taylor outlined the process by which she stated that 
muscle strain could be correlated with degenerative changes 
in the skeletal system.  She stated that excessive and/or 
repetitive overuse of the musculoskeletal system results in 
muscle strains and ligament sprains, which further result in 
joint instability and decreased function of the joint.  She 
said that over time, this decreased function leads the brain 
to signal the area to lay down extra calcium and minerals to 
help stabilize the area.  She said that this appears on 
X-rays as lipping and spurring.  She outlined a similar 
process pertaining to degenerative disc disease and said that 
each began with unresolved trauma or injury of any degree or 
nature and depended on the history of the patient.  

At a hearing before the undersigned in September 2003, the 
veteran testified that while he was in the Navy he worked on 
flight lines, which required him to carry from 6 to 12 
logging chains used to tie down aircraft.  He testified that 
he had to handle and carry the heavy chains and that he did 
this from 1957 to 1974 and contends that this injured his 
neck and back.  He testified that he first sought treatment 
in 1974 or 1975 and that he had had no back or neck injury 
subsequent to service.  

In November 2003, the veteran submitted an October 2003 
letter from Dr. Gurkoff to the veteran's representative.  Dr. 
Gurkoff said there was evidence of injuries to the veteran's 
cervical and lumbar spine while he was on active duty and 
that while one could not be absolutely certain, there was a 
probability which was more than likely, that is, over 50 
percent that the initiation of the veteran's degenerative 
changes started upon those injuries since he had no other 
concomitant injuries and the origin of these were traumatic.  
He stated that the degenerative changes had been present for 
many years and that his opinion was based upon review of the 
medical records and reasonable medical probability.  

All of the evidence added to the record is new in that it was 
not previously in the file and is not cumulative or redundant 
of evidence previously of record.  This is true not only of 
the medical evidence, which documents the veteran's current 
low back disability and cervical spine disability, but is 
also true of the veteran's hearing testimony.  At the 
September 2003 hearing, he not only testified that he first 
sought treatment for his neck and back late in service, he 
also testified that his flight line duties from 1957 to 1974 
required him to regularly handle and carry from 6 to 12 heavy 
logging chains for tying down aircraft.  This evidence, along 
with statements from Dr. Gurkoff, in particular his October 
2003 statement in which he opined that there is at more than 
a 50 percent probability that the veteran's current low back 
and cervical spine disabilities are related to service, is so 
significant that it must be considered to fairly decide the 
merits of the claims.  

The Board notes that the veteran submitted Dr. Gurkoff's 
October 2003 statement to the Board and did not waive review 
of this evidence by the RO.  Generally, evidence submitted to 
the Board without such a waiver is to be submitted to the RO 
for review and preparation of a supplemental statement of the 
case.  38 C.F.R. § 20.1304(c) (2001).  There is, however, an 
exception to this rule where, as in this case, the Board 
determines that the benefits, i.e., the reopening of the 
claims, may be allowed without such referral.  Id.  

Based on the foregoing, the Board concludes that new and 
material evidence has been submitted that and the previously 
denied claims are reopened.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for low back disability is 
reopened.  

New and material evidence having been presented, the claim of 
entitlement to service connection for cervical spine 
disability is reopened.  


REMAND

Having determined that the claims for service connection for 
low back disability and cervical spine disability are 
reopened, the Board must consider the claims on their merits.  
It is the opinion of the Board that further development must 
be undertaken to fulfill VA's duty to assist the veteran in 
substantiating these claims as well as the claims of 
entitlement to service connection for tinnitus, an anxiety 
disorder and sinusitis.  

With respect to the service connection claims regarding the 
low back and cervical spine, the RO requested a VA 
examination and medical opinion, and that was accomplished in 
November 2001.  The Board notes that at that examination the 
veteran gave a history of having hurt his back in service 
lifting heavy objects, including heavy chains.  The physician 
stated he reviewed the claims file and stated that the 
problems the veteran complained of in service were thought to 
be due to muscle strain of his back and were not thought to 
be related to the current diagnoses [of degenerative 
arthritis and degenerative disc disease].  In view of the 
subsequent statements from Dr. Taylor and Dr. Gurkoff, it is 
the judgment of the Board that an additional examination and 
review of the record with a medical opinion would facilitate 
its decision on these issues.  

The RO should also request that the veteran provide or 
identify any evidence, such as statements from fellow 
servicemen, friends or family that could serve to corroborate 
his statements and testimony pertaining to nature and 
duration of his duties in service involving handling heavy 
chains and similar activities.  

On review of the record, the Board notes that at no time has 
the RO provided the veteran with the notice required under 
38 U.S.C.A. § 5103 (West 2002) with respect to the veteran's 
claim for service connection for sinusitis.  In this regard, 
the veteran must be notified of any information and medical 
or lay evidence that is necessary to substantiate the claim, 
be informed which evidence, if any, he is to provide and 
which, if any, VA will attempt to obtain, and further, the 
veteran should be requested to provide any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(b).  In conjunction 
with this notice pertaining to the claim for service 
connection for sinusitis, the veteran should again be 
reminded that to substantiate his claim for service 
connection for anxiety disorder, he must submit or identify 
medical evidence of the current presence of the claimed 
disability and medical evidence of its relationship to 
service or some incident of service.  

At the September 2003 hearing, the veteran testified that he 
had received treatment for anxiety from a private physician 
in the late 1980s and that he was currently being prescribed 
medication for anxiety at the VA hospital in Dallas, Texas.  
The RO should take action to further identify and obtain 
relevant records.  

VA clinical records indicate that the veteran applied for 
Social Security disability benefits in 1994, was denied 
benefits and appealed.  In addition, an examination report 
from Steven Gates, D.O., dated in August 1996 was addressed 
to a Disability Examiner in the Disability Determination 
Division of the Texas Rehabilitation Commission.  As any 
additional medical evidence relied upon in making 
determinations as to whether to award the veteran Social 
Security benefits may be relevant to the some or all of the 
issues on appeal, those records should be obtained.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Among the veteran's claims is entitlement to service 
connection for tinnitus.  Service-connection is in effect for 
bilateral hearing loss, and the veteran contends that his 
tinnitus is "adjunct" to his service-connected hearing 
loss.  The Board notes that at a VA ear, nose and throat 
consultation in December 1988, the veteran reported 
significant noise exposure in the Navy and reported constant 
tinnitus in the left ear.  In addition, at a September 1997 
VA audiology examination the veteran reported that he has 
bilateral periodic tinnitus, with the tinnitus in the left 
sounding like crickets and being louder than the right 
tinnitus, which sounds like ringing.  He said that it started 
when he was in the Navy.  In view of the veteran's competence 
to report that he has had periodic tinnitus since exposure to 
loud noise in service, it is the Board's judgment that the 
veteran should be provided an audiology examination and that 
a medical opinion should be obtained as to the etiology of 
his claimed tinnitus.  See 38 C.F.R. § 3.159(c)(4).  

As was noted earlier, the veteran submitted Dr. Gurkoff's 
October 2003 letter directly to the Board, and for the 
reasons explained earlier, the Board considered it when it 
granted reopening of the claims for service connection for 
low back disability and cervical spine disability.  At the 
same time, the veteran submitted copies of some evidence that 
was previously of record.  He also submitted a newspaper 
article about veteran's stress and disease, an excerpt 
concerning noise damage to hearing from an unidentified book, 
and pages concerning data on veteran care apparently from the 
VA Chiropractic Advisory Committee and dated in December 
2002.  The veteran did not submit a written waiver of 
consideration of any of this evidence, including Dr. 
Gurkoff's letter, by the RO, and it must be returned for 
review in adjudication of the claims currently in appellate 
status and inclusion in a supplemental statement of the case 
by the RO.  See 38 C.F.R. § 20.1304(c) (2001).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file 
and ensure that with respect to each of 
the veteran's claims, to specifically 
include the claim of service connection 
for sinusitis and anxiety disorder, that 
all statutory notice and assistance 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5103 and 
5103A (West 2002), 38 C.F.R. § 3.159 and 
any applicable legal precedent.  

2.  The RO should contact the veteran and 
request that he provide statements from, 
or identify, any individual(s), such as 
fellow servicemen, family or friends, who 
can corroborate his statements regarding 
his duties involving handling and 
carrying multiple heavy chains over a 
period of many years in service.  In 
addition, the RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA from 
which he has received treatment for any 
of his claimed disabilities, i.e., low 
back disability, cervical spine 
disability, tinnitus, anxiety disorder 
and/or sinusitis at any time since 
service.  In particular, the RO should 
request that the veteran specify the time 
period during which he has received 
treatment for any of his claimed 
disabilities, including anxiety disorder, 
at the Dallas VAMC.  Those records should 
be obtained and associated with the 
claims file.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
other identified records that have not 
been secured previously.  This should 
include, but not be limited to, records 
of treatment or evaluation the veteran 
received at Beltone, 2225 H - W Park Row, 
Arlington, Texas, 76013 in January 2004.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim and any 
appeal pertaining to Social Security 
disability benefits as well as the 
medical records relied upon concerning 
his claims(s) and any medical records 
pertaining to continuation of any 
benefits awarded.  

4.  Thereafter, the RO should arrange for 
VA examination of the veteran to 
determine the nature and etiology of the 
veteran's current low back disability and 
cervical spine disability.  All indicated 
studies should be performed.  After 
examination and review of the record 
(including service medical records, other 
medical records in the file and opinions 
by Dr. Gurkoff and Dr. Taylor), the 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran's low back disability and/or his 
cervical spine disability is causally 
related to any incident or combination of 
incidents of service, including handling 
and lifting heavy chains over a period of 
approximately 20 years during service.  
The claims file must be provided to the 
examiner for review in connection with 
the examination and that it was available 
should be noted in the examination 
report.  

5.  The RO should also arrange for a VA 
audiology examination to determine the 
nature and etiology of the veteran's 
bilateral tinnitus.  All indicated 
studies should be performed.  The 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran's tinnitus is causally related to 
service including exposure to aircraft 
noise in service.  The examiner should 
also provide an opinion, again with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran's tinnitus was caused or 
chronically worsened by his service-
connected bilateral hearing loss.  The 
claims file must be provided to the 
examiner for review in connection with 
the examination and that it was available 
should be noted in the examination 
report.  

6.  After undertaking any additional 
development, including obtaining any 
other medical examinations or opinions 
deemed warranted by the state of the 
record at that time, the RO should 
adjudicate on a de novo basis, 
entitlement to service connection for low 
back disability and service connection 
for cervical spine disability.  In 
addition, the RO should adjudicate, on a 
de novo basis, the claim of entitlement 
to service connection for sinusitis and 
should readjudicate entitlement to 
service connection for tinnitus and an 
anxiety disorder.  

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case, and the veteran hand his 
representative should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



